DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-21 and 24-25 in the reply filed on August 10, 2022 is acknowledged. 
It is noted that the Restriction Requirement was based on the original claim set filed on April 2, 2020, which list claims 1-29, instead of the amended claim set filed on April 3, 2020, which only has claims 1-23 pending. 
As the Restriction Requirement properly restricted product claims 1-21 and method claims 22-23, the restriction is deemed proper and applicant’s election of claims 1-21 is entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “...and generally...” in line 8 which is a relative term and renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention
Claim 3 states, “wherein the solid components are at least…” and it is unclear if this includes all the solid components, just the solid component of the first food product, or just the solid component of the second food product.
Claim 4 states, “…the second components of the second pet food product are dissolved or suspended in a solution…” and it is noted that if the solid components of the second pet food are dissolved in a solution, the second pet food product would be considered a liquid, which is already listed as an option in claim 1. It is also unclear if “are dissolved or suspended in a solution” means the second pet food product is actually packaged as such or if the limitation is directed to a method of using the second food product. 
Claim 8 recites, “…substantially lacks any…” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim further states, “…except what is positioned in the third storage container…” and it is unclear what this means. The claim is herein interpreted to mean the second storage container “substantially lacks any” of the second food product and the third storage container “substantially lacks any” of the first food product.
Claim 15 recites, “...is generally..” which is a relative term and renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2, 5-7, 9-14, 16-21 are rejected as depending from rejected base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7-9, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuyuki JPH07203866 (filed translation used for citations).
Regarding claim 1, Mitsuyuki teaches a pet food product comprising: a storage container, a first pet food product in a form of solid components have a first average particle size, inherently, and wherein the first pet food product is positioned in the storage container (Figures, [0008-0009]); and a second pet food product in a form of at least one of a liquid [0016 states “a soup”], wherein the second pet food product is positioned in the storage container and separated from the first pet food product (Figures, [0008-0009]). Mitsuyuki teaches, “ a wet type retort food and a dry type dry food are individually packaged every one meal” [0009] and “[i]n any event, the amount of one meal of a pet food of the present invention is an amount of an appropriate amount of an intended pet to be consumed in 1 meal, and the amount of the pet food is determined by an expert in advance, and is calculated and calculated based on the individual pet.” [0013].  Therefore, since the wet and dry food must be combined and feed to be considered “one meal” and the intended amount consumed is determined by an expert for the individual pet, it is clear that Mitsuyuki teaches wherein the first pet food product alone does not provide a fully compliant pet food product, the second pet food product does not alone provide a fully compliant pet food product, and wherein the first and second pet food products have a composition such that when a sufficient amount of the first pet food product and a sufficient amount of the second pet food product are combined, a compliant pet food product results.
Regarding claim 3, claim 1 is applied as stated above. Mitsuyuki teaches wherein the solid components are dry pet food and would therefore encompass the claimed “pellets, particles, or kibble” [Figures, 0008-0009].
Regarding claim 4, claim 1 is applied as stated above. It is noted that claim 1 provides different options of the second pet food product and claim 4 does not expressly require one to choose the option of solids components. Nonetheless, Mitsuyuki teaches wherein the solid component of the second food product is suspended in soup (Figure 1 and [0016]).
Regarding claims 7 and 8, claim 1 is applied as stated above. Mitsuyuki teaches wherein the first pet food product is directly positioned in a second storage container, the second pet food product is directly positioned in a third storage container, and wherein the second and third storage containers are positioned in the storage container and wherein the first and second food product are packaged completely separately and only contain their respective products (Figures, [0015-0022]).
Regarding claim 9, claim 1 is applied as stated above. Mitsuyuki teaches wherein the first pet food product is directly positioned in a second storage container, the second pet food product is directly positioned in a plurality of a third storage containers, and wherein the second and the plurality of third storage containers are positioned in the storage container (Figures, [0015-0022]).

Regarding claim 14, claim 1 is applied as stated above. Mitsuyuki teaches wherein the amount of the first and second pet food are individually customized for an intended pet [0013]. Thus, it is inherent that user input would have to be provided. 

Claim(s) 15, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sunvold et al. US 2005/0269218.
Regarding claim 15, Sunvold teaches a food product comprising a first pet food product which includes at least one of proteins, fruit, vegetables, carbohydrates, grains, dietary fiber or fractionated oils [0019, 0050]; and a second pet food product which includes at least one of oils, amino acids, enzymes, minerals, vitamins, spices probiotics, prebiotics or nutraceuticals [0022, 0029] wherein the second pet food product is generally separated from but usable in conjunction with the first pet food product [0040], wherein the first pet food product alone does not provide a fully compliant pet food product, the second pet food product alone does not provide a fully compliant pet food product, and wherein the first and second pet food products have a composition such that when a sufficient amount of the first pet food product and a sufficient amount of the second pet food product are combined, a fully compliant pet food product results [0029].
Regarding claim 16, claim 15 is applied as stated above. Sunvold further comprises a storage container, wherein the first pet food product is positioned in the storage container and the second pet food product is positioned in the storage container (Figures, [0028]).
Regarding claim 18, claim 15 is applied as stated above. Sunvold teaches wherein the first and second pet food products are positioned in different storage containers (Figures, 0024].
Regarding claim 19, claim 15 is applied as stated above. Sunvold teaches wherein the first food product is in the form of pellets, particles, or kibble, and wherein the second pet food product is in the form of a powder or particles (Figure 3, [0031-0032, 0041]).
Regarding claim 20, claim 15 is applied as stated above. Sunvold teaches wherein the first pet food product has an average particle size that is greater than an average particle size of the second pet food product (Figure 3, [0031-0032, 0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5, 6, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyuki JPH07203866 in view of Sunvold et al. US 2005/0269218.
Regarding claim 2, claim 1 is applied as stated above. Mitsuyuki discloses a first and second food product but does not expressly disclose the components as claimed. 
Sunvold teaches a pet food kit comprising a first and second component, wherein the first component includes at least proteins, fruit, vegetables, carbohydrates, grains, dietary fiber or fractionated oils [0019, 0050]; and a second pet food product which includes at least one of oils, amino acids, enzymes, minerals, vitamins, spices probiotics, prebiotics or nutraceuticals [0022, 0029]. Sunvold also teaches one of more of the additives in the second component my not survive the dry composition extrusion process [0029]. Thus, it would have been obvious to one of ordinary skill in the art to form the dry food product of Mitsuyuki with known and commonly used ingredients such as proteins, vegetables, carbohydrates, grains, etc. and form the second component with heat sensitive additives such as vitamins, probiotics, etc.
Regarding claims 5 and 6, claim 1 is applied as stated above. The prior art does not expressly disclose the presently claimed limitations; however, Mitsuyuki teaches the amounts are predetermined by an expert to make one pet meal. As such, it would have been within the skill level of one or ordinary skill in the art to determine the appropriate amounts of the first and second components and package the kits accordingly. 
Furthermore, Sunvold teaches the amount of the first and second component amounts can vary depending on the specific components and/or use, to include prevention of disease [0044-0045]. 
Thus, one would have been motivated to modify the invention of Mitsuyuki to ensure pet were fed appropriate amounts and the determination of an amount of the first pet food product and amount of the second pet food component as well as amounts required to provide a fully compliant pet food meal would have been easily optimized through routine experimentation by one of ordinary skill in the art. 
Regarding claims 10 and 11, claim 1 is applied as stated above. The prior art does not expressly disclose the presently claimed limitation; however, both Mitsuyuki and Sunvold disclose first and second food compositions of varying size (see Figures) and the determination of a desired diameter of the composition would have been routinely determined by one skilled in the art. Applicant is reminded that changes in size/proportion generally do not support patentably (MPEP 2144.04 IV).
Regarding claims 12 and 13, claim 1 is applied as stated above. Mitsuyuki teaches, “the amount of one meal of a pet food of the present invention is an amount of an appropriate amount of an intended pet to be consumed in 1 meal, and the amount of the pet food is determined by an expert in advance, and is calculated and calculated based on the individual pet.” [0013] and while the teaching does not expressly state compliance is determined on specific guidelines or regulations, it is obvious that “an expert” would know to adhere to specific guidelines or regulations. 
Furthermore, Sunvold teaches, “complete and nutritionally balanced” as used herein refers to a pet composition having all known required nutrients in proper amount and proportions based upon the recommendation of recognized authorities in the field of animal nutrition. As such, a "complete and nutritionally balanced" pet composition may be compounded to be fed as the sole ration and is capable of maintaining the life and/or promote reproduction without any additional substance being consumed, except for water” [0021].  It is also noted that The Association of American Feed Control Officials is known in the art as “recognized authorities”. 
It would have been obvious to one of ordinary skill in the art to ensure the meals of Mitsuyuki comprised all known required nutrients in proper amount and proportions based upon the recommendation of recognized authorities. 

Claim(s) 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunvold et al. US 2005/0269218.
Regarding claims 17 and 21, claim 15 is applied as stated above. Sunvold does not expressly disclose the presently claimed limitations; however, Sunvold does teach the first component as packaged in larger storage container than the second component and teaches wherein the first component is a larger food component and the second as dry particles (see Figures 1, 3, 5). Thus, it is obvious that there is a greater amount of the first component than the second and the effective average diameter of the first is greater than the second product. The determination of a desired amount and food diameter of the compositions would have been routinely determined by one skilled in the art. Applicant is reminded that changes in size/proportion generally do not support patentably (MPEP 2144.04 IV).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/DONALD R SPAMER/            Primary Examiner, Art Unit 1799